 1

 2

 3
     DAN FARRAR
        Attorney at Law
 4         SBN 155217
          P.O. Box 3382
 5    Turlock CA 95381-3382
      Telephone (209)634-5500
 6    Facsimile (209)634-5556
     Attorney for Defendants
 7

 8
                                UNITED STATES DISTRICT COURT
 9

10                            EASTERN DISTRICT OF CALIFORNIA
     Paula Tillman, et al,                         No. 1:18-cv-00862 LJO BAM
11                                Plaintiffs,
           vs.                                     Stipulation and Order Allowing
12
                                                   Plaintiffs to File a Second
13   County of Stanislaus, et al                   Amended Complaint
                                 Defendants.
14
          The parties, by and through their attorneys, have met and conferred regarding defendants’
15
     issues with plaintiffs’ first amended complaint filed February 8, 2019, (Doc. 23) and agree
16

17   plaintiffs shall file a second amended complaint no later than March 1, 2019, and defendants

18   shall file an answer to the second amended complaint no later than March 8, 2019.

19

20   Dated:       Feb. 27, 2019                 By     /s/ Dan Farrar
                                                Dan Farrar, Attorney for Defendants
21
     Dated:       Feb. 27, 2019
22
                                         By     /s/ _Kathleen Crist (authorized 2-27-19)
23                                              Kathleen Crist, attorney for plaintiffs

24

25

26

27

28


        Stipulation and Order re Filing Second Amended Complaint                       1
 1

 2
                                               ORDER
 3
          Pursuant to the parties’ stipulation, Plaintiffs may file and serve their second amended
 4
     complaint on or before March 1, 2019, and Defendants may file and serve their response to the
 5
     second amended complaint on or before March 8, 2019.
 6

 7   IT IS SO ORDERED.
 8
                                            Dated:    March 1, 2019               /s/ Barbara
 9
     A. McAuliffe          _
10                                          UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


       Stipulation and Order re Filing Second Amended Complaint                      2
